internal_revenue_service number release date index number -------------------- -------------------------------------- -------------------------------------------- ----------------------------------- ------------------------------ in re -------------------------------------- -------------------------------------------- ----------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc tege eoeg eo2 plr-155923-05 date date legend corporation -------------------------------------- trust alaska ------------------------------------------------------------------------- state --------- act ------------------------------------------------- transportation system --------------------- dear ---------------- correspondence requesting the following rulings this is in response to your letter dated date and subsequent the income of trust is excluded from gross_income under sec_115 of the internal_revenue_code code 2a trust is an ordinary_trust within the meaning of sec_7701 of the code and sec_301_7701-4 of the procedure and administration regulations 2b trust is not required under sec_6012 to file federal_income_tax returns contributions to trust by corporation are excluded from gross_income by sec_105 of the code amounts paid from trust on behalf of employees and their surviving spouses and dependents as defined in sec_152 of the code are excluded from gross_income under sec_106 of the code for insurance premiums and sec_105 for medical_expenses facts corporation established and maintains a health insurance plan plan for its corporation is a public corporation of state congress enacted act to transfer with respect to retirees coverage is available to retirees who receive an annuity plr-155923-05 the operation of transportation system from the federal government to state the act deemed the operation of transportation system by a public corporation of state to be an exercise of an essential_governmental_function and the revenue derived from such operation shall be deemed to accrue to state for purposes of sec_115 the operation of transportation system by corporation is the performance of an essential_governmental_function of state active and retired employees their spouses and eligible dependents under plan employees may elect coverage under a major medical group_insurance policy under corporation’s pension_plan or through the federal civil service retirement_system csrs an employee who retires under corporation’s pension_plan and meets plan’s age requirement for subsidized coverage or older if not represented by collective bargaining or or older if represented by collective bargaining may continue health care coverage for the retired employee and the retired employee’s spouse and dependents on a cost-sharing basis employees who retire on disability retirement are also eligible to receive subsidized coverage after the death of a retired employee certain family members covered under the plan may continue the health coverage a surviving_spouse who is entitled to a monthly annuity from corporation’s pension_plan or from the federal csrs may continue coverage as may surviving dependents enrolled in plan at the time of the retiree’s death in the case of csrs participants a child eligible to receive an annuity from csrs after the retiree’s death may also continue coverage under plan medical coverage for each plan participant eligible for subsidized health care coverage the participants are responsible for paying the remaining percent of premium amounts health care coverage to retired employees their spouses and dependents and surviving spouses and dependents contributions by corporation are the sole source of funds for trust authority in all matters pertaining to trust corporation’s board has delegated management of day-to-day matters to a committee committee composed of officers of corporation corporation has contracted with a bank to act as custodial trustee trustee for trust corporation committee and trustee are named as fiduciaries of trust the board_of directors of corporation adopted trust to fund its liability to provide corporation pay sec_40 percent of the insurance premium for the post-retirement corporation acting through its board and chief_executive_officer is the final plr-155923-05 article iv sec_4 of trust in general prohibits any part of trust to be used for or diverted to purposes other than for the exclusive purpose of providing benefits to participants and beneficiaries covered under plan article viii section of trust provides that upon termination of trust after payment of all trust liabilities trustee shall distribute the remaining trust assets to corporation law and analysis in revrul_77_261 1977_2_cb_45 income from an investment fund in determining if sec_115 applies the service considers all the facts and sec_115 provides that gross_income does not include income derived from sec_115 any essential_governmental_function and accruing to a state or political_subdivision circumstances relating to the organization to determine whether the organization performs an essential_governmental_function and whether the income accrues to a state or political_subdivision established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions is excludable from gross_income for federal_income_tax purposes under sec_115 the revenue_ruling reasons that the investment of cash balances by a state or political_subdivision thereof in order to receive some yield on the funds until needed to meet expenses is a necessary incident of the power of the state or political_subdivision to collect taxes and other revenue to fund government expenses the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign to properly conduct organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 revrul_90_74 states that the income of such an organization is excluded from gross_income under sec_115 so long as private interests do not participate in the organization or benefit more than incidentally from the organization the benefit to retirees their spouses and dependents of the medical insurance coverage is deemed incidental to the public benefit in revrul_90_74 1990_2_cb_34 the service determined the income of an article viii section of trust provides that upon trust termination after to be excludable from gross_income under sec_115 the income of trust sec_301_7701-1 of the procedure and administration regulations provides plr-155923-05 trust was established to fund corporation’s obligation to provide health care coverage for its retirees based on revrul_77_261 and revrul_90_74 the trust performs an essential_governmental_function within the meaning of sec_115 must accrue to state any political_subdivision of the state or another entity the income of which is excluded from gross_income under sec_115 no part of the trust’s net_earnings may inure to the benefit of any private person private interests do not participate in or benefit from income of trust other than as provided in revrul_90_74 payment of all trust liabilities the trustee shall distribute the remaining trust assets to corporation the act deemed the revenue derived from the operation of transportation system by a public corporation of state to accrue to state for purposes of sec_115 accordingly the income of trust accrues to corporation a public corporation whose income is excludable from gross_income under sec_301_7701-4 that the classification of organizations that are recognized as separate entities is determined under sec_301_7701-2 sec_301_7701-3 and sec_301_7701-4 unless a provision of the internal_revenue_code provides for special treatment of that organization sec_301_7701-4 provides that in general an arrangement will be treated as a_trust if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit if an entity has both associates and a business_purpose it cannot be classified as a_trust for federal_income_tax purposes trust is classified as a_trust under sec_301_7701-4 sec_6012 year any taxable_income or having gross_income of dollar_figure or over regardless of the amount of taxable_income shall make returns with respect to income taxes under subtitle a sec_7701 and sec_301_7701-4 define trusts for purposes of sec_6012 trust is classified as a_trust under sec_301_7701-4 sec_6012 does not require trust to make returns of income when gross_income is not dollar_figure or over because trust’s income is excludable from gross_income under sec_115 trust will not have gross_income of dollar_figure or over sec_106 sec_6012 of the code provides that every trust having for the taxable plr-155923-05 all income from whatever source derived sec_61 provides that except as otherwise provided gross_income includes revrul_62_199 1962_2_cb_38 holds that employer contributions to an sec_106 provides that the gross_income of an employee does not include employer-provided coverage under an accident_or_health_plan sec_1_106-1 states that the gross_income of an employee does not include contributions which his employer makes to an accident_or_health_plan for compensation through insurance or otherwise to the employee for personal injuries or sickness incurred by the employee the employee’s spouse or the employee’s dependents as defined in sec_152 the employer may contribute to an accident_or_health_plan either by paying the premium on a policy of accident_or_health_insurance covering one or more of the employees or by contributing to a separate trust or fund which provides accident or health benefits directly or through insurance to one or more of the employees however if the insurance_policy trust or fund provides other_benefits in addition to accident or health sec_106 applies only to the portion of the contributions allocable to accident or health benefits accident_and_health_plan that provides insurance coverage to employees who continue health coverage into retirement are excludable from the retired employees’ gross_income accident_or_health_plan that provides coverage for an employee and the employee’s spouse and dependents before and after the employee’s retirement and for a deceased employee’s surviving_spouse and dependents are excludable from the gross_income of the participants under sec_106 fund the cost of health_insurance_coverage of retirees their spouses and dependents as defined in sec_152 and surviving spouses and dependents under the plan are excludable from gross_income under sec_106 conclusions conclude trust’s income is excludable from gross_income under sec_115 2a trust is classified as a_trust for federal_income_tax purposes under sec_301_7701-4 based solely on the information submitted and the representations made we contributions to trust made by corporation and payments which are used to revrul_82_196 1982_2_cb_53 holds that employer contributions to an except as specifically ruled upon above no opinion is expressed or implied as to 2b because trust is classified as a_trust trust will not be required to file an annual income_tax return under sec_6012 as trust will not have gross_income of dollar_figure or over and contributions to trust made by corporation and payments from trust which are used to fund the cost of health_insurance_coverage of retirees their spouses and dependents as defined in sec_152 and surviving spouses and dependents under the plan are excludable from gross_income under sec_106 plr-155923-05 the federal tax consequences of the transaction described above under any other provision of the internal_revenue_code of the code provides that it may not be used or cited as precedent sending a copy of this ruling to your authorized representative enclosures ____________________________ david l marshall chief exempt_organizations branch office of division counsel associate chief_counsel tax exempt and government entities this ruling is directed only to the taxpayer who requested it sec_6110 in accordance with the provisions of a power_of_attorney currently on file we are sincerely
